UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-53462 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 418-831 Royal Gorge Blvd. Cañon City, CO 81212, USA (Address of principal executive offices) (604) 737-0203 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of October 15, 2010, the registrant’s outstanding common stock consisted of 118,736 shares. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROL AND PROCEDURES 6 PART II – OTHER INFORMATION 7 ITEM 1. LEGAL PROCEEDINGS 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 7 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Buckingham Exploration Inc. (An Exploration Stage Company) August 31, 2010 Balance Sheets (Unaudited) F-1 Statements of Expenses (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to (Unaudited) Financial Statements F-4 3 Buckingham Exploration Inc. (An Exploration Stage Company) Balance Sheets (Unaudited) August 31, 2010 May 31, 2010 ASSETS Current Assets Cash $ $ Receivables Prepaid expenses and deposits – – Total Current Assets Property and Equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accounts payable – related party Accrued liabilities Advances-related party Loans payable Total Current Liabilities Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value, None issued and outstanding – – Common Stock, 80,000,000 shares authorized, $0.0001 par value 118,736 and 112,818 shares issued and outstanding at August 31, 2010 and May 31, 2010, respectively 12 11 Additional Paid-in Capital Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of the unaudited financial statements F-1 Buckingham Exploration Inc. (An Exploration Stage Company) Statements of Expenses (Unaudited) For the Three Months Ended August 31, 2010 For the Three Months Ended August 31, 2009 (as restated) Accumulated from April 4, 2006 (Date of Inception) to August 31, 2010 Expenses General and administrative $ $ $ Mineral property costs – – Professional fees Total Expenses Net Loss Before Other Income (Expenses) Other Income (Expenses) Interest income – – Miscellaneous income – – Interest expense – ) ) Accretion of convertible debenture discount – ) ) Gain on disposal of property and equipment – – Total Other Income (Expenses) – ) ) Net Loss From Continuing Operations ) ) ) Loss from Discontinued Operations – ) ) Net Loss $ ) $ ) $ ) Net (Loss) Per Common Share – Basic and Diluted Net Loss Before Discontinued Operations $ ) $ ) Discontinued Operations $ ) $ ) (Loss) $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of the unaudited financial statements F-2 Buckingham Exploration Inc. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) For the Three Months Ended August 31, 2010 For the Three Months Ended August 31, 2009 (as restated) Accumulated from April 4, 2006 (Date of Inception) to August 31, 2010 Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Accretion of convertible debenture discount – Amortization – Common shares issued for services – – Shares issued for mineral property costs – – Impairment of mineral property costs – – Stock-based compensation – Gain on disposal of property and equipment – – ) Loss from discontinued operations – Changes in operating assets and liabilities Accounts payable and accrued liabilities Other receivables ) ) ) Prepaid expenses – – ) Due to related parties – Net Cash Used in Operating Activities ) ) ) Investing Activities Acquisition of mineral properties – – ) Acquisition of property and equipment – – ) Proceeds from disposition of subsidiaries – – Proceeds from disposal of property and equipment – – Proceeds from disposal of property and equipment in discontinued operations – – Net Cash Used in Investing Activities – – ) Financing Activities Advances from related parties Repayments to related parties ) – ) Proceeds from notes payable – – Repayment of note payable ) – ) Proceeds from loans payable – – Repayment of loans payable – – ) Proceeds from the issuance of common stock – – Proceeds from common stock subscription – – Share issuance costs – – ) Net Cash Provided by Financing Activities (Decrease) Increase In Cash ) ) Cash - Beginning of Period – Cash – End of Period $ $ $ Non-Cash Investing and Financing Activities: Convertible debt issued to settle loans payable $
